Citation Nr: 1727430	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  13-25 365A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Whether the March 2013 discontinuance of vocational rehabilitation benefits under 38 U.S.C.A. Chapter 31 was proper.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from October 1979 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a decision by the VA Vocational Rehabilitation and Employment Division wherein it was determined that the Veteran was not entitled to additional training or services pursuant to the criteria set forth in 38 C.F.R. § 21.284.  In June 2016, the Veteran testified at a Central Office hearing before the undersigned; a transcript of the hearing is in the record.  Although there was some question as to whether the Veteran wished to appoint a representative to represent her, she confirmed in March 2017 correspondence that she wished to represent herself.


REMAND

The Veteran is challenging the March 2013 discontinuance of vocational rehabilitation training under the provisions of Chapter 31, Title 38, of the United States Code, which provides for vocational rehabilitation for veterans with service-connected disabilities.  The provisions of Chapter 31 are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 C.F.R. § 21.1.

The Veteran asserts that her vocational rehabilitation case to obtain her PhD in counseling was closed because vocational rehabilitation services (VRS) concluded that her attempts to complete her dissertation were unsuccessful and because she exceeded the number of credits needed for graduation.  A September 2013 statement of the case (SOC) found that the lack of reasonable expectation to complete the school requirement of a dissertation meant that the Veteran was unable to continue attempting to complete the same course and her request for continued sponsorship for that course was therefore denied.  The SOC also noted that the Veteran exhausted 134 months of benefits and that she has marketable skills for employment but is unwilling to look for employment with her advanced skills.  A job readiness assessment was extended to the Veteran but she failed to participate.


The Board notes that the separate issue of whether the Veteran is entitled to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities and several claims for service connection remain pending before the Department of Veterans Affairs Regional Office.  The Board finds that a determination on the TDIU and service connection claims would have a significant impact upon the outcome of the claim currently before the Board, and that impact in turn could render any review of the decision regarding Vocational Rehabilitation and Employment benefits meaningless and a waste of appellate resources.  

The Veteran has also submitted statements from her physicians indicating that she is unable to participate in a rigorous academic program.  Accordingly, the Board finds that her claims of service connection for a number of disabilities and her TDIU claim are inextricably intertwined with the issue currently on appeal and that therefore the issue of the Veteran's Vocational Rehabilitation & Employment benefits must be remanded at this time.  Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  

Accordingly, the case is REMANDED for the following:

1. Obtain records for any treatment identified by the Veteran. Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to give her the opportunity to obtain and submit those records for VA review.

2. After the foregoing development, and after all necessary development concerning the Veteran's TDIU and claims of service connection have been performed, the issue of the Veteran's entitlement to VA Vocational Rehabilitation and Employment benefits should be readjudicated.  If the determination remains adverse to the Veteran, she should be furnished with a supplemental SOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




